Annual Meeting of Stockholders May 25, 2011 Westford, Massachusetts ANNUAL MEETING OF STOCKHOLDERS William A. Rainville Chairman of the Board 2 Annual Meeting of Stockholders May 25, 2011 Westford, Massachusetts Safe Harbor 4 The following constitutes a “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This slide presentation contains forward-looking statements that involve a number of risks and uncertainties, including forward-looking statements about our expected future financial and operating performance, our market opportunities and demand for our products, our views of the trends in the industries we serve, and our capabilities and technological position in the market.
